DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 13-15, the independent claims, are vague and indefinite because they are incomplete, i.e., the claims recite the making of two different products, but fail to recite any nexus between then, i.e., if they are joined to make a multi-ply/multi-layer paper, other than comparing the properties. If the first paper has been only used as a comparative paper, then the claim is improper since it does not limit the process of making the paper, i.e., the web/paper of step b).  For the purpose of this office action the claims have been interpreted as a multi-ply product, i.e., the papers of steps a) and b) are joined to make a multi-ply product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation in view of Mitchell, et al., (hereafter Mitchell), US Patent No. 6,010,595.
With regard to claims 13-16, and 18, Ide teaches a continuous process for the making of wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., from not less than 1.5 to less than 8; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches the non-round CE Staple fibers; see ¶-[0029] which teaches y-shaped cross-section and teaches that the CE staple fibers can be crimped; see ¶-[0025]. Ide also teaches that the fibers can be co-refined, i.e., Ide teaches that S1, which is the blend of fibers can be refined to increase the entanglement of the fibers; see ¶-[0079]. Note that if the fibers were refined separately then there would not be such entanglement or the entanglement would not be improved, i.e., the fibers would just laid in top of each other. Moreover, Mitchell teaches that the blend is sent to a refiner chest, which is as it is well-known a chest/tank that feeds the refiner and thus the co-refining is implicit in the reference. This is more clearly disclosed by Mitchell which teaches the co-refining of the blend; see example 1, (part shown below for applicants’ convenience, emphasis added):

    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale

	While Ide teaches the making of filter, Ide teaches that other type of papers can be made and that the proportion of the cellulose fibers and Ester Staple fibers can be varied depending upon the type of paper to be made; see ¶-[0033]. Therefore, making multi-ply papers including paperboards and optimizing the plies to obtain the claimed product would have been obvious to one of ordinary skill in the art, absent a showing of unexpected results. Note that Mitchell teaches multi-ply products in which one of the plies contains CE staple fibers and the other(s) ply/plies does/do not; see abstract and column 3, lines 26 to 43, and thus making a multi-ply paper as taught by Mitchell with Ide’s paper would have been obvious to one of ordinary skill in the art since it is common in the art. Note also that Mitchell teaches the making of paper and paper board; see column 3, lines 8-19. As to the limitation on the basis weight and thickness of the first ply, since the composition of the plies are the same and they have bene made by the same process then such differences must be the same or at the very least must be in the same range as claimed. Moreover, adjusting the basis weight and thickness of a wet-laid product is well-known in the art1 and considered obvious absent a showing of unexpected results.
	Regarding to claim 17 paperboard product having basis weight of at least 100 g/m2 are common in the art and thus making the paperboard of the combination of references Ide and Mitchell would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such product were made at the claimed basis weight. Moreover, Mitchell teaches paperboard with more than 100 g/m2 see paragraph bridging columns 5 and 6 and column 8, lines 13-18, (152 lbs/3000ft2 converts to 247.38 g/m2).
	With regard to claim 19, Ide teaches the use of cellulosic fibers and other fibers, such as recycled fibers; see ¶-[0030] and substituting part of the virgin fibers with recycled fibers is common in the art as evidenced by a previously mentioned/used reference, Clark et. al, US Patent Application Publication No.  2014/0311694 A12. Therefore, using at least 25% of recycled fibers to make the product taught by the combination of references, Ide and Mitchell, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success since such range are known in the art as evidenced by Clark.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-19 have been considered but are moot in view of the the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper Products Articles Comprising a Bend of Cellulose and Cellulose Ester Staple Fibers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 The examiner takes official notice of this fact and would present evidence when/if necessary.
        2 Clark teaches the use of recycled cellulose fibers; see ¶-[0038]
        and claim 12 and teaches that the cellulose fibers comprise not more than 99 of the nonwoven
        web; see ¶-[0039].